Citation Nr: 1412448	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-37 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.   Whether new and material evidence to reopen a service connection claim for an acquired psychiatric disorder, previously characterized as an anxiety reaction, to include as secondary to service-connected traumatic amputation through distal phalanges of the fourth and fifth fingers of the left hand, has been received.

2.  Entitlement to a disability rating in excess of 10 percent for traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

By way of background, the Veteran initially filed a claim for service connection for a nervous condition.  The RO denied service connection for an acquired psychiatric disorder, then characterized as an "anxiety reaction."  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied a claim construed as a request to reopen the previously-denied a claim for service connection for an acquired psychiatric disorder, and denied the Veteran's claim for a disability rating in excess of 10 percent for his service-connected traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In his September 2010 VA Form 9, the Veteran requested a Board hearing at the RO.  Such hearing was scheduled for December 2010; however, the Veteran failed to appear.  As the hearing request was not returned by the United States Postal Service as undeliverable, and no request to reschedule the hearing has been received, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  That file has been reviewed in connection with these claims.

The Board's decision addressing the request to reopen the claim for service connection for an acquired psychiatric disorder is set forth below.  The claim for a disability rating in excess of 10 percent for the Veteran's service-connected traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand is addressed in the remand following the order; this matter is remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided.  

2.  In a June 1975 rating decision, the RO denied service connection for an acquired psychiatric disorder, then characterized as an anxiety reaction; although notified of the denial in June 1975, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the June 1975 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 1975 rating decision in which the RO denied service connection for an acquired psychiatric disorder , then characterized as an anxiety reaction, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence received since the RO's June 1975 rating decision is not new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disorder, previously characterized as an anxiety reaction, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a November 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The notice advised the Veteran and his representative of the reasons for which his claim had been previously denied and that new and material evidence was necessary to reopen the claim.  The March 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the November 2008 letter-which meets the content of notice requirements described in Dingess/Hartman, Pelegrini, and Kent-also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records.  Also of record and considered in connection with the appeal are various statements provided by the Veteran.  The Board finds that no further RO action on this matter, prior to appellate consideration, is required.

The Board also acknowledges that the Veteran was not afforded a VA examination in connection with his claim.  However, as explained below, no such examination or medical opinion is required as the Board finds that no new and material evidence has been associated with the file since the prior, final denial of the claim.  See 38 C.F.R. § 3.159(c)(4)(iii) (2013). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In June 1975, the RO characterized the Veteran's claim for an acquired psychiatric disorder as one for service connection for an "anxiety reaction."  The Veteran then claimed he was suffering from a "nervous condition" due to his traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand.  The pertinent evidence of record at that time included service treatment records (STRs), VA treatment records reflecting the Veteran's reports of nervousness, and the Veteran's statements.  

The basis for the June 1975 denial of service connection for a nervous condition was that STRs were negative for an "anxiety reaction" and outpatient reports did not indicate that the Veteran's anxiety was related to his service-connected disability.  Although notified of the denial in June 1975, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the June 1975 denial of service connection for a nervous condition is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with each claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the Veteran's claim for an acquired psychiatric disorder was the RO's June 1975 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since June 1975 includes VA treatment records dated in July 2003, and statements provided by the Veteran and by his representative, on his behalf.  

The Board finds that the additionally received medical evidence is "new" in the sense that it was not previously before agency decision-makers.  However, such treatment records do not pertain to any psychiatric disorder and thus are not material to the Veteran's claim.  The Board notes that in a December 2008 statement, the Veteran indicated that he would be seeking treatment for his psychiatric disorder at the Newington VA Medical Center.  However, there is nothing to indicate that he ever obtained any such treatment.  The claims file reflects that a search for VA records yielded only the July 2003 treatment records noted above, and, on review of VAMC electronic treatment records in August 2010, no additional visit/treatment records were found.  Notably, since the December 2008 statement noted above, neither the Veteran nor his representative has in any way indicated that there are any outstanding psychiatric treatment records to obtain. 

In sum, the medical evidence received since June 1975 still does not present a basis for an award of service connection for a psychiatric disorder.  Thus, even if some of this evidence could, in a limited sense, be considered "new," none of the evidence is material because it does not relate to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder or provide a reasonable possibility of substantiating the claim.

Moreover, as for the Veteran's own assertions, as well as those advanced by his representative, on his behalf, as to the etiology of a current psychiatric disorder, the Board emphasizes that complex medical matter of the etiology of the Veteran's psychiatric disorder is one within the province of trained professionals.  See  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Therefore, where, as here, resolution of the appeal turns on a medical matter not capable of being established by lay assertions, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).


ORDER

As new and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder, previously characterized as an anxiety reaction, the appeal is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted. 

The Veteran has been assigned a 10 percent disability rating for his service-connected traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand.  He contends that his disability is more severe that what is represented by a 10 percent rating.

In an October 2008 statement, the Veteran claimed that he had a "neurological condition" in his hands.  The Veteran was afforded a VA examination in December 2008.  The examiner noted that there was no evidence of a neuroma.  However, it appears that the examiner did not fully consider whether the Veteran has any neurological impairment associated with his service-connected finger disability (to include whether any such impairment warrants a separate rating).  Additionally, in the January 2014 Appellant's Brief, the Veteran's representative argued that the December 2008 does not adequate reflect the current state of the Veteran's disability as the examination report is over 60 months old.

To ensure that the record includes sufficient medical findings needed to properly evaluate the disability under consideration, the Board finds that further medical examination with appropriate clinical findings, is warranted.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  Accordingly, the RO should arrange for the Veteran to undergo VA examination of the fingers of his left hand, by an appropriate physician, at a VA medical facility.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent private medical records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all applicable rating criteria, to include that considered alternatively, or in addition to, any diagnostic criteria previously considered.  The RO should specifically consider and address whether any separate rating(s) for neurological impairment and/or scars is/are warranted, as well as whether any staged rating (assignment of different ratings for distinct period(s) of time) is/are appropriate. 

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for an increased rating for the service-connected traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination of the fourth and fifth fingers of his left hand,  by an appropriate medical professional, at a VA medical facility.  

The contents of the entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should render specific findings to assess the severity of the Veteran's traumatic amputation through the distal phalanges of the fourth and fifth fingers of the left hand, to include comment upon the existence of pain and other functional impairment of the individual digits and whether such symptoms impair the functionality of the whole hand.  Also, provide a detailed description of all scars resulting from the left fourth and fifth finger disability, and indicate the size of each of the scars and whether any scars are painful, unstable, or limit function.

4.  If the Veteran fails to report to a scheduled examination, obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed 
warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his agent an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


